Citation Nr: 0811110	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  05-29 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a bilateral shoulder 
disability, including arthritis of the shoulders.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Douglas J. Boorstein, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from November 1962 to November 1965.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a June 2004 rating decision of the Tiger 
Team at the Department of Veterans Affairs (VA) Regional 
Office (RO) located in Cleveland, Ohio.  Thereafter, the 
veteran's claims file was returned to his local RO in 
Houston, Texas.

In November 2007, this case was remanded for procedural 
development.  The case has been returned for appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The probative medical evidence does not create a nexus 
between the veteran's current bilateral shoulder disability, 
including arthritis of his shoulders, and his service. 


CONCLUSION OF LAW

The veteran's bilateral shoulder disability, including 
arthritis of his shoulders, was neither incurred in nor 
aggravated by service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2007).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if arthritis became manifest to a degree of 10 
percent or more within one year from the date of the 
veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The veteran asserts that he has arthritis in his shoulder due 
to his in-service parachute training and falls.  

At the outset, the Board notes that the veteran has submitted 
multiple medical statements indicating that he has 
osteoarthritis in his shoulders.  More importantly, a VA 
examination performed in May 2005 indicates that the veteran 
currently has osteoarthritis of the shoulders.  

The Board next notes that the record reflects that the 
veteran received the parachutist badge while in service.  
Although the veteran attributes his bilateral shoulder 
arthritis to incidents related to parachute jumping, the 
record does not show that the veteran sustained and in-
service shoulder injury.  The service medical records are 
silent regarding any shoulder injury.  Service medical 
records indicate that the veteran reported pain in his back 
on multiple occasions; however, he never reported any pain in 
his shoulder.  On separation examination in September 1965, 
the veteran's upper extremities were noted to be normal.  In 
a section discussing various systems and structures of the 
body, a note regarding "spine and other musculoskeletal" 
indicated normal findings.  The veteran denied having 
arthritis or rheumatism, bone, joint or other deformity, or a 
painful or "trick" shoulder or elbow.  Thus, there is no 
documented injury to the shoulders or arthritis of the 
shoulders in service.

Nonetheless, the Board is cognizant of the veteran's 
appellate assertions, to include that the service medical 
records are silence because complaints about an injury could 
have resulted in his removal from parachute training.  The 
Board is also cognizant of the mandates set forth in Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In Buchanan, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that the lack of contemporaneous 
medical records does not, in and of itself, render lay 
testimony not credible.  Even if the Board concedes that the 
veteran sustained a bilateral shoulder injury while in 
service, the requirements for service connection still are 
not met.  The probative medical evidence of record does not 
etiologically relate the veteran's current disorders to 
service or any event of service.  

From statements by the veteran, including a December 2003 
statement and a July 2004 statement, it appears that he first 
sought treatment, in 1989 and the early 1990s for his 
bilateral shoulder disability.  This was apparently from VA 
facilities in Corpus Christi and San Antonio, Texas.  This 
treatment is over twenty years after separation from service, 
and well outside the presumptive one year period set forth by 
38 C.F.R. §§ 3.307, 3.309.  The absence of evidence for many 
years after service is also a factor that weighs against the 
veteran's assertions that his current bilateral shoulder 
disabilities are a result of service or a result of continued 
shoulder symptoms since service.  The United States Court of 
Appeals for the Federal Circuit has determined that such a 
lapse of time is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 
1333 (Fed. Cir. 2000).  

In this regard, the Board also acknowledges that in June 1994 
L.R., and in March 1999 D.S., submitted statements 
essentially indicating that the veteran has severe 
osteoarthritis involving the shoulder joints.  These 
statements do not indicate however that the veteran sustained 
an injury to his shoulders during service.  In fact, the 
statements do not refer to service or any event of service.  

In August 2003, the RO received a statement from R.M. 
indicating that the veteran's bilateral shoulder arthritis 
"as likely as not ... had [its] onset during parachute 
training/service due to parachute landing falls."  R.M. did 
not indicate that he had reviewed the veteran's claims file.

The veteran received a VA examination in May 2005.  The 
examination report indicates that the examiner conducted a 
thorough review of the veteran's claims file.  The examiner 
discussed the veteran's service medical records, and noted 
that there was no documented arthritis of the veteran's 
shoulder in service.  The examiner noted that the veteran had 
not received treatment for his bilateral shoulder disability 
until over twenty-five years after service.  The examiner 
noted that the veteran currently has osteoarthritis of his 
shoulders.  The examiner then concluded that based on the 
evidence in the claims file, as well as the physical 
examination findings, the veteran's bilateral shoulder 
condition was not secondary to service.  The examiner noted 
that more likely etiologies for the veteran's bilateral 
shoulder condition included age, ethnicity, the veteran's 
chronic obesity, chronic deconditioning, and comorbidities, 
including his post-service occupation (veteran worked as a 
brakeman on a railroad).  An orthopedic surgeon also 
concurred with the medical opinion.

After reviewing and weighing the probative value of these 
conflicting opinions, the Board concludes that the competent 
and credible probative evidence does not show that the 
veteran's bilateral shoulder disability is related to 
service.

It is the Board's responsibility to weigh the credibility and 
probative value of all of the evidence and, in so doing, the 
Board may accept one medical opinion and reject others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  It is 
also the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state reasons or bases for 
favoring one opinion over another.  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

"The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches . . 
. .  As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators. 
. . ."  Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Regarding R.M.'s opinion, this opinion provides a statement 
attributing the arthritis of the veteran's shoulders to 
service, but does not set forth any rationale for the 
conclusion regarding the etiology of the veteran's 
disability.  As discussed above, there is no evidence that 
R.M reviewed the veteran's claims file.

The VA examiner's opinion, however, specifically discusses 
the veteran's claims file and provides a specific rationale 
to indicate that the veteran's bilateral shoulder disability 
was not caused by his service.  Further, the examiner's 
opinion is consistent with the service medical records, which 
are silent regarding any injury sustained in service, and the 
post-service medical evidence which initially notes 
complaints of and treatment for a bilateral shoulder injury 
many years after service.  The VA examiner's opinion was also 
confirmed by an orthopedic surgeon.  The Board therefore 
accords the VA examiner's opinion more probative weight.  See 
generally, Owens, supra; see also Prejean v. West, 13 Vet. 
App. 444 (2000) (Factors for assessing the probative value of 
a medical opinion include the physician's access to the 
claims file and the thoroughness and detail of the opinion).

The veteran clearly believes that his current bilateral 
shoulder disability was caused by his service.  The Board 
also again notes that the veteran has indicated that the 
reason that his service medical records are silent regarding 
his disability is because he was discouraged from reporting 
injuries during parachuting training, as that would result in 
him being dropped from the program.  However, regardless of 
whether the veteran sustained an injury to his shoulders in 
service, regarding the etiology of his current shoulder 
disability, the veteran has not been shown to be a medical 
expert and he is not qualified to express an opinion 
regarding any medical causation.  As it is the province of 
trained health care professionals to enter conclusions which 
require medical expertise, such as opinions as to diagnosis 
and causation, Jones v. Brown, 7 Vet. App. 134, 137 (1994), 
the veteran's lay opinions cannot be accepted as competent 
evidence to the extent that they purport to establish such 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).

After consideration of all of the competent evidence, the 
Board finds that the preponderance of this evidence indicates 
that the veteran's bilateral shoulder disability was not 
caused by service.  As the preponderance of the evidence is 
against the claim of service connection for the veteran's 
bilateral shoulder disability, the benefit of the doubt 
doctrine does not apply and the appeal is denied.  
38 U.S.C.A. § 5107(b).  

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants. When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The Board concludes that the veteran has been afforded proper 
notice under the VCAA.  The RO provided a VCAA notice letter 
to the veteran in September 2003, prior to the initial 
adjudication of the claim.  The VCAA letter notified the 
veteran of VA's and of his responsibilities regarding 
obtaining records.  It did not specifically indicate that VA 
was responsible for obtaining all federal records; rather, it 
indicated that VA was responsible for obtaining all VA 
records and military hospital records.  The VCAA letter told 
the veteran that he should submit "any medical report" he 
has regarding his bilateral shoulder disability.  Therefore, 
the Board finds that VA has complied with Pelegrini, supra. 

To whatever extent the decision of the Court in Dingess v. 
Nicholson, supra, requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date, the Board finds 
no prejudice to the veteran in proceeding with the present 
decision.  In this case, as service connection is being 
denied, no disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran.  The record establishes that the veteran has 
been afforded a meaningful opportunity to participate in the 
adjudication of his claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has received the veteran's service 
medical records, VA treatment records, and private medical 
records.  It is noted that the veteran has indicated that he 
received treatment from VA facilities in Corpus Christi and 
San Antonio, Texas, in 1989 and the early 1990s.  It is noted 
that medical statements from private physicians are of 
record, and in a January 2002 statement, the veteran 
indicated that he received treatment for his knees and back 
in Corpus Christi.  Additionally, the RO has indicated that 
the reports from Corpus Christi are of record, as the only 
reports available were dated in January 2003.  VA outpatient 
treatment reports from San Antonio, Texas, are also of 
record.  Thus, no additional action is needed in this regard.  
The RO has attempted to obtain these reports and in fact, has 
obtained the available reports from these facilities.  See RO 
notation on December 2003 VA Form 21-4138.  The Board 
therefore finds that the duty to assist has been fulfilled in 
this regard.  

Assistance to the veteran shall also include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 
A VA examination was obtained by the RO in May 2005.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  The evidence 
of record provides sufficient information to adequately 
evaluate the claims, and the Board is not aware of the 
existence of any additional relevant evidence which has not 
been obtained.  Therefore, no further assistance to the 
veteran with the development of evidence is required, nor is 
there notice delay or deficiency resulting in any prejudice 
to the veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).




ORDER

Entitlement to service connection for a bilateral shoulder 
disability, including arthritis of the shoulders, is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


